Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 1 of 15 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION


PAULA FRANCO, an individual,

               Plaintiff,

vs.
                                               CASE NO.
BRINKER INTERNATIONAL, INC.
d/b/a CHILI’S GRILL & BAR a
Foreign for Profit Corporation,

            Defendant.
_________________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Paula Franco (“Franco” or “Plaintiff”) by and through undersigned counsel,
files this Complaint and Demand for Jury Trial against Defendant, Brinker International, Inc.,
d/b/a Chili’s Grill & Bar a Foreign for Profit Corporation (“Chili’s” or “Defendant”) and states:

                               PRELIMINARY STATEMENT

       1.        This is a claim by Plaintiff PAULA FRANCO against her former employer,

Brinker International, Inc., d/b/a Chili’s Grill & Bar, for violations of the Family Medical Leave

Act (“FMLA”), 29 U.S.C. § 2601 et seq., and Section 510 of the Employee Retirement Income

Security Act (“ERISA”), 29 U.S.C. § 1001, et seq.

       2.        In enacting the Family Medical Leave Act, as amended, 29 U.S.C. § 2601, et

seq. (“the FMLA”), Congress wished to remedy its finding that employees with serious health

conditions have “inadequate job security” when they have to leave work for temporary periods.

See 29 U.S.C. § 2601(a)(4). The FMLA provides eligible employees, like Franco with unpaid,

job-protected leave in the event they are suffering from a serious medical condition. 26 U.S.C. §

2612(a)(1). An employee that takes FMLA protected leave is entitled to return to the same

                                                1
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 2 of 15 PageID 2




position after coming back to work. 29 U.S.C. § 2614(a)(1). Further, the FMLA makes it

unlawful for an employer to interfere with, restrain, or deny the exercise of or the attempt to

exercise, any right provided under the FMLA. 29 U.S.C § 2615(a)(1). Likewise, it is unlawful

for an employer to discharge or discriminate against any individual for opposing any practice

made unlawful under the FMLA. 29 U.S.C. § 2615(a)(2).

       3.        The Employee Retirement Income Security Act (“ERISA”) was passed in 1974.

In passing the Act, Congress found that the “continued well-being and security of millions of

employees and their dependents” depends directly on ensuring safeguards with respect to

employee benefit plans. 29 U.S.C. § 1001(a).        Congress also found it to be “desirable in the

interests of employees and their beneficiaries, for the protection of the revenue of the United

States, and to provide for the free flow of commerce, that minimum standards be provided

assuring the equitable character” of employee benefit plans under ERISA. Id.

       4.        ERISA was enacted “to protect interstate commerce and the interests of

participants in employee benefit plans and their beneficiaries . . . establishing standards of

conduct, responsibility, and obligation for fiduciaries of employee benefit plans, and by

providing for appropriate remedies, sanctions, and ready access to the Federal courts.” 29 U.S.C.

§ 1001(b). Section 510 of ERISA makes it unlawful “for any person to discharge, fine, suspend,

expel, discipline, or discriminate against a participant or beneficiary for exercising any right to

which he is entitled under the provisions of an employee benefit plan.” 29 U.S.C. § 1140.

       5.        Plaintiff, Paula Franco, suffers from a disability that is also a chronic health

condition entitling her to benefits under the FMLA. Ms. Franco made Defendant aware of her

condition, her treatment plan and her need for leave for her surgery scheduled on December 20,

2018. On November 20, 2018 with direct and actual knowledge of Ms. Franco’s medical

condition and her scheduled surgery; the Defendant terminated Ms. Franco’s employment. Ms.

                                                2
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 3 of 15 PageID 3




Franco’s termination interfered with her rights under the FMLA and Section 510 of ERISA and

was in retaliation after she disclosed her need for FMLA leave to have her scheduled surgery.

           6.    Respondent’s actions violate the FMLA. The stated reasons for Ms. Franco’s

termination was manufactured after she disclosed her need for additional FMLA leave as a

means of discriminating and retaliating against Ms. Franco and/or interfering with her rights

under the FMLA.

           7.    Accordingly, Ms. Franco seeks all available relief in law and equity, including but

not limited to: (i) a declaration from this Court that Defendant’s actions were unlawful; (ii) back

pay and front pay (where reinstatement is not feasible); (iii) medical expenses; (iv) compensatory

damages in whatever amount she is found to be entitled; (v) liquidated damages in whatever

amount she is found to be entitled; (vi) an award of interest, costs and reasonable attorney’s fees

and expert witness fees; (vii) punitive damages; (viii) equitable relief; (ix) declaratory relief; (x)

pre-judgment and post-judgment interest (where allowable); and (xi) a jury trial on all issues so

triable.

                                  JURISDICTION AND VENUE

           8.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337, 29 U.S.C. §

2617(a)(2) of the Family Medical Leave Act and 29 U.S.C. § 1132(e) ERISA and has authority

to grant declaratory relief under the FMLA and pursuant to 28 U.S.C. § 2201 et seq.

           9.    Venue is proper in this judicial district under 28 U.S.C. §1391 because Defendant

does business in this judicial district, and the majority of the acts complained of took place in this

judicial district.

                                             PARTIES

           10.   At all times material hereto, Ms. Franco was a resident of Charlotte County,

Florida.

                                                  3
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 4 of 15 PageID 4




         11.      At all times material to this action, Brinker International, Inc., d/b/a Chili’s Grill

& Bar was a continues to be a Foreign for Profit Corporation, doing business in Charlotte

County, Florida, and has continuously had at least 50 employees.

         12.      At all times material to this action, Defendant operated a food service

establishment within Charlotte County, Florida, specifically the Chili’s Grill & Bar, located at

8901 College Parkway, Fort Myers, Florida 33919.

         13.      At all times material to this action, Defendant was “engaged in commerce” within

the meaning of §6 and §7 of the FLSA.

         14.      The FMLA defines the term “employer” to broadly include “any person acting

directly or indirectly in the interest of an employer in relation to any employee”. 29 U.S.C.

2611(4)(ii)(I).

         15.      Defendant is an employer under the FMLA because it is engaged in commerce or

in an industry affecting commerce and employed 50 or more employees for each working day

during each of 20 or more calendar workweeks in the current or preceding calendar year.

         16.      At all times relevant hereto, Defendant is an employer as defined by 29 U.S.C.

2611(4).

         17.      “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the

employee] to work.’” See Freeman v. Key Largo Volunteer Fire & Rescue Dept., Inc., 494 Fed.

Appx. 940, 942 (11th Cir. 2012) cert. denied, 134 S.Ct. 62 (U.S. 2013).

         18.      From in or around 2006 to her termination on or about November 20, 2018,

Plaintiff was employed by and working for Defendant at its Chili’s branches located at: 1471

Tamiami Trail, Port Charlotte, Florida 33948 and 8901 College Parkway, Fort Myers, Florida

33919.

         19.      In approximately 2011 or 2012 Defendant promoted Plaintiff to the position of

                                                    4
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 5 of 15 PageID 5




Manager.

       20.     At all times relevant hereto, Plaintiff worked at a location where Defendant,

employed 50 or more employees.

       21.     At all times material to this action Defendant directly or indirectly, controlled and

directed the day to day employment of Plaintiff, including: (i) timekeeping; (ii) payroll; (iii)

disciplinary actions; (iv) employment policies and procedures; (v) scheduling and hours; (vi)

terms of compensation; and (vii) working conditions.

       22.     At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she was employed by the employer(s) for at least 12 months and

worked at least 1,250 hours during the relevant 12-month period prior to her seeking to exercise

her rights to FMLA leave.

                                  GENERAL ALLEGATIONS

       23.     At all times relevant to this action, Defendant failed to comply with 29 U.S.C. §

2601, et seq, because Plaintiff validly exercised her rights pursuant to the FMLA and Defendant:

(i) interfered with Plaintiff’s right to take FMLA leave; (ii) failed to provide Plaintiff with notice

of her rights under the FMLA; (iii) discriminated against Plaintiff for taking FMLA leave; and

(iv) retaliated against Plaintiff because she would need FMLA leave at a future date.

       24.     At all times relevant to this action, Plaintiff disclosed her need to use medical

benefits provided by the Defendant’s health and wellness medical benefits policies, and was

subsequently discriminated and retaliated against because of her need to use such benefits and

actual use of such benefits.

       25.     Defendant operates a chain of restaurants doing business as “Chili’s”. In 2006,

Ms. Franco was hired as a Manager at the Defendant’s restaurant located in Port Charlotte,

Florida.

                                                  5
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 6 of 15 PageID 6




        26.    Ms. Franco continued to work as a Manager until her wrongful termination on or

about November 20, 2018.

        27.    Ms. Franco began her employment with Chili’s in 2006 and was terminated on or

about Nov. 20, 2018. In July 2017, Franco was diagnosed with a disability and underwent a

surgery.

        28.    Upon her return to work in January 2018, Franco was written up approximately 1

or 2 hours into her shift, for alleged complaints received from team members back in June or

July 2017.

        29.     Franco continued to work with the company but was immediately removed from

her position in Port Charlotte (only a few miles from her home) and was relocated to a location

approximately 40 minutes away in the Ft. Myers/Naples area. Despite this adverse employment

action Franco continued to perform her duties as a manager.

        30.    In October 2018, Ms. Franco underwent a further surgery as a result of her

disability.

        31.    Franco returned to work with documentation from her physician with weight

lifting restrictions. After tearing one of her sutures, her supervisor agreed to let her go back out

on leave to allow for proper healing.

        32.    While out on this leave, Franco contacted her supervisor to discuss the scheduling

of shifts in December 2018, during the telephone conversation Franco advised her supervisor that

she was scheduled to have an additional surgery related to her disability on or about December

20, 2018.

        33.    On or about November 20, 2018, Franco returned from medical leave and less

than one hour into her shift she was informed that her employment was terminated.



                                                 6
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 7 of 15 PageID 7




         34.   The stated reasons for Ms. Franco’s termination were manufactured after she

disclosed her need for leave as a means of discriminating and retaliating against her and/or

interfering with her rights under the FMLA.

         35.   Defendant’s reason for terminating Franco was pre-textual and was manufactured,

post hoc, after she engaged in activities protected by the FMLA and ERISA.

         36.   At the time of her termination, Plaintiff was eligible for FMLA leave.

         37.   At the time of her termination, Plaintiff was eligible for leave pursuant to

Defendant’s leave program.

         38.   At the time of her termination, Plaintiff was enrolled in a defined ERISA benefit

plan of the Defendant.

         39.   At the time of her termination, Plaintiff was eligible to obtain medical care and

utilize the medical insurance health benefits offered by the Defendant.

         40.   At the time of her termination, Plaintiff provided notice(s) to Defendant of her

need for FMLA covered leave.

         41.   Plaintiff’s notice(s) for her need for leave was sufficient to alert Defendant that

her request was for FMLA covered leave.

         42.   Plaintiff’s notice(s) for her need for FMLA covered leave was timely.

         43.   Plaintiff’s notice(s) for her need for FMLA covered leave complied with

Defendant’s company policy, if any, regarding requests for time off.

         44.   Plaintiff was entitled to leave as defined by the FMLA for her scheduled surgery.

         45.   Plaintiff was, at all times relevant, a qualified employee as defined by the FMLA.

         46.   At all times relevant, Plaintiff provided Defendant with enough information so

that Defendant could reasonably determine whether the FMLA applied to her need for requested

leave.

                                                7
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 8 of 15 PageID 8




       47.       Defendant’s termination of Plaintiff interfered with her right to take available

FMLA-covered leave.

       48.       Defendant’s termination of Plaintiff interfered with her right to reinstatement to

the same or similar position after taking available FMLA-covered leave.

       49.       Defendant’s termination of Plaintiff was in retaliation for Plaintiff requesting to

taking FMLA-covered leave.

       50.       Defendant’s termination of Plaintiff was in retaliation for Plaintiff notifying

Defendant of her need to take FMLA covered leave at a future date.

       51.       Defendant’s termination of Plaintiff was designed to dissuade Plaintiff’s

coworkers from taking FMLA-covered leave.

       52.       Defendant’s termination of Plaintiff interfered with the rights afforded to Plaintiff

by the FMLA.

       53.       Defendant’s decision to terminate Plaintiff was motivated, in whole or in part, by

the likelihood that Plaintiff would need FMLA-covered leave in the future.

       54.       Plaintiff’s FMLA-covered absences and/or her likely need for future FMLA-

covered leave were a substantial or motivating factor in Defendant’s decision to terminate her

employment.

       55.       Defendants’ decision to terminate Plaintiff was not wholly unrelated to Plaintiff’s

need for time off work under the FMLA.

       56.       Plaintiff suffered from a serious health condition as defined by the FMLA as her

condition was:

                 a.     An illness, injury impairment, or physical or mental condition involving

                        inpatient care in a hospital;



                                                   8
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 9 of 15 PageID 9




             b.     An illness, injury impairment, or physical or mental condition involving a

                    period of incapacity or subsequent treatment in connection with or

                    consequent to in patient care in a hospital;

             c.     An illness, injury impairment, or physical or mental condition involving a

                    period of incapacity of more than three (3) days involving treatment two

                    or more times by a health care provider;

             d.     An illness, injury impairment, or physical or mental condition involving a

                    regimen of continued treatment under supervision of a health care

                    provider; and/or

             e.     An illness, injury impairment, or physical or mental condition requiring

                    multiple treatments for a condition that would likely result in a period in

                    capacity of more than three (3) consecutive calendar days in the absence

                    of medical intervention or treatment.

      57.    Plaintiff was entitled to FMLA-covered leave pursuant to 29 U.S.C. §2612(a)(1).

      58.    Defendants’ actions violate the provisions of 29 U.S.C. §2615(a).

      59.    Defendants’ actions violate the provisions of 29 U.S.C. §2614(a).

      60.    Defendant’s actions constitute interference with Plaintiff’s rights under the FMLA

and ERISA.

      61.    Defendant’s actions constitute retaliation in violation of Plaintiff’s rights under

the FMLA.

      62.    Defendant’s actions constitute discrimination in violation of Plaintiff’s rights

under the FMLA.




                                              9
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 10 of 15 PageID 10




       63.       Defendant’s decision to terminate Plaintiff was motivated, in whole or in part,

by Plaintiff’s exercising her rights under an employee benefit plan covered by ERISA (i.e. her

need to seek medical treatment covered by her health insurance).

       64.       Defendant’s decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s exercising of her rights under an employee benefit plan covered by ERISA.

       65.       Plaintiff’s exercising of her rights to an employee benefit plan covered by

ERISA and/or her likely need for future benefits under this ERISA-covered plan was a

substantial or motivating factor in Defendant’s decision to terminate her.

       66.       Defendant’s decision to terminate Plaintiff was not wholly unrelated to

Plaintiff’s exercising of her rights under an employee benefit plan covered by ERISA.

       67.       Defendant’s actions constitute discrimination in violation of Plaintiff’s rights

under Section 510 of ERISA.

       68.       Defendant’s actions constitute interference with Plaintiff’s right to an employee

benefit plan covered by ERISA.

       69.     Defendant’s actions were willful as Defendant knew or had reason to know that

its actions violated federal law, yet Defendant acted wantonly or with reckless disregard for the

law.

       70.     Defendant is liable for the actions of its supervisors, managers and/or agents taken

within the scope of their employment with Defendant and its related entities, including the

decision to terminate Plaintiff.

       71.     Defendant’s actions, if left unchecked, will deter other employees from exercising

their rights under the FMLA and ERISA which will in turn thwart the purposes of Congress in

ensuring that a balance exists between work and healthy workers.



                                                10
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 11 of 15 PageID 11




                                     COUNT I
                          INTERFERENCE WITH FMLA RIGHTS

          72.   Plaintiff re-alleges paragraphs 1 through 71 of the Complaint, as if fully set forth

herein.

          73.   Plaintiff was, at all times relevant, eligible for FMLA-covered leave.

          74.   Defendant was Plaintiff’s employer as defined by the FMLA.

          75.   At all times relevant hereto, Defendant interfered with Plaintiff’s right to take

FMLA leave under the FMLA.

          76.   At all times relevant hereto, Defendant interfered with Plaintiff’s right to manage

her own leave under the FMLA.

          77.   At all times relevant hereto, Defendant interfered with Plaintiff’s right to be

reinstated to the same or similar position at the end of her FMLA leave.

          78.   At all times relevant hereto, Defendant’s interference with Plaintiff’s right to

leave and reinstatement violated the FMLA.

          79.   At all times relevant hereto, Defendant’s interference with Plaintiff’s right to

manage her own leave violated the FMLA.

          80.   Plaintiff had a serious medical condition, which resulted in Plaintiff having

multiple surgeries.

          81.   In addition Plaintiff was scheduled for additional surgery on December 20, 2018

and made Defendant aware of her need to take qualified leave within the meaning of the FMLA.

          82.   Plaintiff was entitled to FMLA protected leave.

          83.   Defendant is subject to the requirements of the FMLA.

          84.   Plaintiff provided adequate notice to Defendant of her scheduled surgery.

          85.   Defendant was aware of Plaintiff’s need for future FMLA protected leave.


                                                 11
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 12 of 15 PageID 12




       86.     Plaintiff had not exhausted her entitlement to FMLA leave at the time of her

termination.

       87.     Defendant terminated Plaintiff after she notified Defendant of her scheduled

surgery and her need for future protected FMLA leave.

       88.     By terminating Plaintiff with actual knowledge of her need for future FMLA

leave, the Defendant interfered with Plaintiff’s right for leave, reinstatement, and to future

FMLA benefits.

       89.     Defendant’s violation of the FMLA was willful, as its supervisors and/or

managers engaged in the above-described actions while knowing that same were impermissible

under the FMLA.

       90.     Plaintiff was denied benefits to which she was entitled under the FMLA.

       91.     As a result of Defendant’s intentional, willful and unlawful acts by interfering

with Plaintiff’s rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorney’s fees and costs.

       92.     Plaintiff is entitled to liquidated damages because Defendant cannot show that its

violation of the FMLA was in good faith.

       93.     Plaintiff demands a trial by jury.

       WHEREFORE Plaintiff, Paula Franco, respectfully requests entry of:

               a.     judgment in her favor and against Defendant for its interference with her
                      rights under the FMLA;

               b.     judgment in her favor and against Defendant for damages, including lost
                      earnings and benefits, reinstatement, front pay, and/or all actual monetary
                      losses suffered as a result of Defendant’s conduct;

               c.     judgment in her favor and against Defendant for her reasonable attorney’s
                      fees and litigation expenses;

               d.     judgment in her favor and against Defendant for liquidated damages
                      pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);
                                                    12
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 13 of 15 PageID 13




                 e.     declaratory judgment that Defendant’s actions toward Plaintiff violate
                        Plaintiff’s rights under the FMLA; and

                 f.     an order granting such other and further relief as this Court deems just and
                        equitable under the circumstances of this case.

                                          COUNT II
                                      FMLA RETALIATION

          94.    Plaintiff re-alleges paragraphs 1 through 71 of the Complaint, as if fully set forth

herein.

          95.    At all times relevant hereto, Defendant retaliated against Plaintiff, at least in part

because Plaintiff wished to exercise her right or attempted to exercise her right to take leave from

work that was protected under the FMLA.

          96.    With actual knowledge of Plaintiff’s need for leave, disability and chronic serious

health condition and future scheduled FMLA protected leave for disability related surgery,

Defendant terminated Plaintiff’s employment prior to her FMLA leave and before she exhausted

her FMLA leave.

          97.    At all times relevant hereto, Defendant retaliated against Plaintiff in violation of

the FMLA.

          98.    As a result of Defendant’s intentional, willful and unlawful acts of retaliating

against Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has suffered damages

and incurred reasonable attorney’s fees and costs.

          99.    Because Defendant cannot prove that its violation of the FMLA was in good

faith, Plaintiff is entitled to liquidated damages.

          100.   Defendant’s violation of the FMLA was willful, as its supervisors, managers, and

human resource personnel engaged in the above-described actions while knowing that same were

impermissible under the FMLA.

          WHEREFORE, Plaintiff, Paula Franco, respectfully requests entry of:
                                                      13
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 14 of 15 PageID 14




                 a.        judgment in her favor and against the Defendant for violation of the anti-
                           discrimination/anti-retaliation provisions of the FMLA;

                 b.        judgment in her favor and against the Defendant for damages, including
                           lost earnings, reinstatement, front pay, and/or all actual monetary losses
                           suffered as a result of Defendant’s conduct;

                 c.        judgment in her favor and against the Defendant for her reasonable
                           attorney’s fees and litigation expenses;

                 d.        judgment in her favor and against Defendant for liquidated damages
                           pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                 e.        declaratory judgment that Defendant’s actions toward Plaintiff violate
                           Plaintiff’s rights under the FMLA; and

                 f.        an order granting such other and further relief as this Court deems just and
                           equitable under the circumstances of this case.

                                         COUNT III
                               VIOLATION OF SECTION 510 ERISA

          101.   Plaintiff re-alleges paragraphs 1 through 71 of the Complaint, as if fully set forth

herein.

          102.        Defendant provided Plaintiff with an employee welfare plan as defined by 29

U.S.C. §1002(a), specifically health insurance.

          103.        Beginning in 2006 and continuing until her unlawful termination, Plaintiff was

enrolled in the benefits provided under the company’s health insurance plan.

          104.        Defendant was aware that in July 2017, Franco was diagnosed with a disability

and underwent surgery related thereto, and that Plaintiff required additional surgery for her

medical condition that was being scheduled on or about December 20, 2018.

          105.        Defendant knew or should have known that Plaintiff’s utilization of her

employee benefit plan would continue, particularly since she requested FMLA leave for her

hospitalization to treat her medical condition.

          106.        Defendant retaliated/discriminated against Plaintiff by terminating her

                                                    14
Case 2:20-cv-00923-SPC-MRM Document 1 Filed 11/20/20 Page 15 of 15 PageID 15




employment.

        107.      Defendant interfered with Plaintiff’s right to exercise her ERISA-covered

employee benefit plan.

        108.      Defendant’s termination of Plaintiff was designed, in part, to discourage other

employees from taking sick days and/or filing claims under their employee benefit plans.

        109.      Defendant fired Plaintiff, in whole or in part, because Defendant did not wish to

bear the costs of Plaintiff’s healthcare.

        110.      Defendant interfered with Plaintiff’s right to obtain medical care.

        111.      Defendant discriminated against and discharged Plaintiff for exercising her right

to medical care under the company’s employee benefit plan.

        112.      Defendant fired Plaintiff in violation so 29 U.S.C. § 1140.

        113.    WHEREFORE, Plaintiff PAULA FRANCO hereby demands entry of judgment
in her favor and against Defendant, for any and all equitable relief available including but not
limited to payment of all medical bills, statutory damages, reinstatement and back pay as
required by ERISA, as well as payment of her attorneys’ fees and costs pursuant to 29 U.S.C. §
1132(g).
                                      JURY DEMAND

        Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

        Dated this 20th day of November 2020.

                                               Respectfully submitted,
                                               MORGAN & MORGAN, P.A.
                                               s/Paul M. Botros
                                               Paul M. Botros, Esquire
                                               FL Bar No.: 063365
                                               8151 Peters Road, Suite 4000
                                               Plantation, FL 33324
                                               Tel: 954-318-0268
                                               Fax: 954-327-3017
                                               pbotros@forthepeople.com




                                                  15
